Exhibit 32.2 Section 906 Certification of Chief Financial Officer I, Jerrold J. Pellizzon, Chief Financial Officer of Ceradyne, Inc. (the “Company”), certify, pursuant to Section906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section Section1350, that: (1) the Company’s annual report on Form 10-K for the year ended December 31, 2010 (the “Report”) fully complies with the requirements ofSection13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 780(d)); and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:February 24, 2011 /s/ Jerrold J. Pellizzon Jerrold J. Pellizzon Chief Financial Officer
